         Case:5:16-cv-04914-HRL
         Case  18-16083, 02/06/2020, ID: 11587408,
                                  Document         DktEntry:
                                             81 Filed        41, Page
                                                      02/06/20   Page 11 of
                                                                         of 11

                    UNITED STATES COURT OF APPEALS
                                                                      FILED
                           FOR THE NINTH CIRCUIT
                                                                      FEB 06 2020
                                                                    MOLLY C. DWYER, CLERK
                                                                     U.S. COURT OF APPEALS




 DARREN WALLACE; et al.,                        No. 18-16083

               Plaintiffs - Appellants,
                                                D.C. No. 5:16-cv-04914-HRL
   v.                                           U.S. District Court for Northern
                                                California, San Jose
 CITY OF SAN JOSE,
                                                MANDATE
               Defendant - Appellee.


        The judgment of this Court, entered January 15, 2020, takes effect this date.

        This constitutes the formal mandate of this Court issued pursuant to Rule

41(a) of the Federal Rules of Appellate Procedure.

                                                FOR THE COURT:

                                                MOLLY C. DWYER
                                                CLERK OF COURT

                                                By: Quy Le
                                                Deputy Clerk
                                                Ninth Circuit Rule 27-7
